DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Cashdollar on 7/6/2022.

The application has been amended as follows: claim 1, line 5 the language “aat least” is amended to recite “at least”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention is directed towards sleep apnea treatment via implanted stimulators for the hypoglossal nerve as well as the ansa cervicalis nerve.    Each implant includes an electrode(s) on the housing, an anchor, an antenna, signal generator and circuitry to deliver stimu8lation to the associated nerve via the electrode.  The external wearable device contains a rechargeable battery or power source, an RF antenna, control circuit as well as a heart rate sensor and a respiration sensor.  The prior art fails to disclose or render obvious all of the limitations of the independent claims (1, 20, 23 and 34) in combination with one implant contacting or near the hypoglossal nerve and a separate and distinct implant contacting the ansa cervicalis nerve, each implant communicates via the antenna and with the wearable device.  The wearable device processes the sensor signals for feedback controlled delivery of stimulation to the two implants, sleep state is determined via the sensor signals and stimulation occurs in the frequency range of 300 MHz to 6 GHz. 
Kent US 2022/0032052 in the IDS and Kent 2020/0069947 do not qualify as prior art based on the priority date of this application.  However, Kent does not disclose or render obvious all of the limitations of the claimed invention in combination with both a respiratory sensor and heart rate sensor on an external wearable device, the external wearable device configured to determine a sleep state, identify apnea and then transmit power to the passive electrical stimulation devices operably attached to the hypoglossal nerve and the ansa cervicalis nerve.   Kent further does not disclose RF power for stimulation in the range of 300 MHz to 6 GHz, which originates from the external device and is transferred to the implanted devices.   
Mashiach US 11,253,712 discloses a sleep apnea device for implantation which includes an external component as well as an internal passive stimulation device.  However, Maschiach does not disclose or render obvious all of the limitation of the claimed invention in combination with two sensors on the external wearable device including a heart rate sensor and a respiration rate sensor.  Maschiach further does not disclose or render obvious the RF power transmission from the external device to the implanted devices in a frequency range of 300 MHz to 6 GHz which is operable delivered to the electrodes to stimulate the hypoglossal nerve and the ansa cervicalis nerve. 
Papay et al. US 2020/0346010 discloses an intra-oral device which includes neurostimulators as well as an intra-oral controller.  The stimulation can be closed-loop.  However, Papay does not disclose or render obvious all of the limitations of the claimed invention in combination with an externally worn device contoured to a portion of a patients anatomy which includes a heart rate sensor and a respiration sensor which are utilized to determine a sleep state and identify apnea based on the heart rate and respiratory rate in order to cause the RF power transmission antenna in the external controller to transmit power in a range of 300 MHz to 6 GHz to the implanted electrodes connected to the hypoglossal nerve and the ansa cervicalis nerve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792